

Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of May 17, 2020
(the “Effective Date”) by and between Priority Fulfillment Services, Inc., a
Delaware corporation (the “Employer”), and Zach Thomann (the “Executive”). In
consideration of the mutual covenants contained in this Agreement, the Employer
and the Executive agree as follows:
1.Employment. The Employer agrees to employ the Executive and the Executive
agrees to be employed by the Employer on the terms and conditions set forth in
this Agreement. The term of such employment shall commence on the date hereof
and shall continue until terminated by either party as set forth herein.
2.Capacity. Subject to the terms and conditions of this Agreement, the Executive
shall serve the Employer as Executive Vice President & General Manager of PFS.
The Executive shall also serve one or more of the direct or indirect
subsidiaries or affiliates of Employer’s parent organization, PFSweb, Inc., a
Delaware corporation (including its direct and indirect subsidiaries,
collectively, “PFSweb”), in such office or such other or additional offices as
the Executive may be requested to serve by the Chief Executive Officer of PFSweb
(the “CEO”). In such capacity or capacities, the Executive shall report directly
to the CEO, or to such other officer of PFSweb as the CEO shall direct, and
shall perform such services and duties in connection with the business, affairs
and operations of the Employer and/or one or more of the direct or indirect
subsidiaries or affiliates of Employer or of PFSweb as are commensurate with
such position and/or as may be assigned or delegated to the Executive from time
to time by or under the authority of the CEO or such other officer of PFSweb as
the CEO shall direct.
3.Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:
(a) Salary. For all services rendered by the Executive under this Agreement, the
Employer shall pay the Executive a salary (the “Salary”) as set forth on
Schedule 1 attached hereto and incorporated herein. The Salary shall be payable
in periodic installments in accordance with the Employer’s or PFSweb’s usual
practice for its management personnel.
(b) Bonus. The Executive shall be entitled to incentive stock options and
participate in an annual equity incentive and/or bonus program as set forth on
Schedule 2 attached hereto and incorporated herein.
(c) Benefits. The Executive shall be entitled to participate in the health
insurance and other benefit plans set forth on Schedule 3 attached hereto and
incorporated herein. Such participation shall be subject to the terms of the
applicable plan documents, generally applicable policies of the Employer or
PFSweb, applicable law and the discretion of any administrative or other
committee provided for in or contemplated by any such plan. Nothing contained in
this Agreement shall be construed to create any obligation on the part of the
Employer or PFSweb to



--------------------------------------------------------------------------------



establish any such plan or to maintain the effectiveness of any such plan that
may be in effect from time to time.
(d) Severance. The Executive shall be entitled to the severance benefits set
forth on Schedule 4 attached hereto and incorporated herein.
(e) Reimbursement of Business Expenses. The Employer shall reimburse the
Executive for all reasonable expenses incurred by the Executive in performing
services during the term of this Agreement, in accordance with PFSweb’s
applicable policies and procedures, as in effect from time to time.
(f) Indemnification. Employee shall be provided indemnification to the maximum
extent permitted by the Employer’s Certificate of Incorporation and Bylaws and
will be provided indemnification under the terms of an Indemnification Agreement
on no less favorable terms than provided to other officers. Employer maintains
one or more policies for directors’ and officers’ liability insurance (such
policies and any replacements thereof, the “D&O Policy”) and Employee shall be
provided coverage under such D&O Policy as an “insured person” for any acts or
omissions by Employee in the performance of her duties or position as an
officer, employee or agent of the Employer or any subsidiary thereof.
4.Extent of Service. During the Executive’s employment under this Agreement, the
Executive shall devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s and
PFSweb’s interests and to the discharge of the Executive’s duties and
responsibilities under this Agreement. The Executive shall not engage in any
other business activity, except as may be approved by the CEO; provided that
nothing in this Agreement shall be construed as preventing the Executive from:
(a) engaging in and/or investing the Executive’s assets in any company or other
entity that are not considered a “Competing Business” as defined hereinafter in
a manner otherwise not prohibited by this Agreement and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the companies or other entities in
which such investments are made; or
(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.
5.Termination. The Executive’s employment under this Agreement shall terminate
under any of the following circumstances set forth in this Section 5.
(a) Termination by the Employer for Cause. The Executive’s employment under this
Agreement may be terminated by the Employer for Cause (as defined herein)
without further liability on the part of the Employer effective immediately upon
written notice to the Executive. The term “Cause” shall mean: (i) a material
breach by Executive of any term set forth in this Agreement; (ii) Executive’s
failure to follow the reasonable instructions of the CEO
2



--------------------------------------------------------------------------------



or the Board of Directors of Employer or PFSweb; (iii) misconduct on Executive’s
part that is materially injurious to the Employer or PFSweb, monetarily or
otherwise, including misappropriation of trade secrets, fraud, or embezzlement;
(iv) Executive’s conviction for fraud or any other felony or a crime involving
dishonesty or moral turpitude; or (v) if Executive continually exhibits in
regard to the Executive employment unavailability for service or habitual
neglect or (vi) the Executive’s substantial or material failure or refusal to
perform according to, or comply with, the policies, procedures or practices
established by the Company or the Board. For purposes of 5 (a) (i), (ii), (v)
and (vi) above, Employer will provide written notification of Cause event to
Executive and Executive will have 30 days to address and cure such Cause event
in a manner acceptable to Employer. If the Executive cures the Cause event in a
manner acceptable to the Employer during the 30 day period, Cause event shall be
deemed not to have occurred.  
(b) Termination by the Executive. The Executive’s employment under this
Agreement may be terminated by the Executive (i) at any time, for any reason or
no reason, upon prior written notice to the Employer or (ii) for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” shall mean that
that the Executive has complied with the Good Reason Process (as defined below)
following the occurrence of any of the following events:
(i) a substantial diminution or other substantive adverse change, not consented
to by the Executive, in the nature or scope of the Executive’s responsibilities,
authorities, powers, functions or duties;
(ii) an involuntary reduction of 20% or more in the Executive’s base Salary
except for across-the-board reductions similarly affecting all or substantially
all similar management level employees; or
(iii) a breach by the Employer of any of its other material obligations under
this Agreement.
“Good Reason Process” shall mean that: (A) the Executive reasonably determines
in good faith that a “Good Reason” event has occurred; (B) the Executive
notifies the Employer in writing of the occurrence of the Good Reason event
within 30 days of the occurrence of such event and expressly identifies such
notice as a “Good Reason Notice” under this Section; (C) the Executive
cooperates in good faith with the Employer’s efforts, for a period not less than
30 days following such notice, to modify the Executive’s employment situation in
a manner acceptable to the Executive and the Employer; and (D) notwithstanding
such efforts, one or more of the Good Reason events continues to exist and has
not been modified in a manner acceptable to the Executive. If the Employer cures
the Good Reason event in a manner acceptable to the Executive during the 30 day
period, Good Reason shall be deemed not to have occurred.
(c) Termination by the Employer without Cause. The Executive’s employment under
this Agreement may be terminated by the Employer at any time without Cause upon
written notice to the Executive. Executive acknowledges and agrees that, for all
purposes, Executive’s employment hereunder shall be deemed “employment at will.”
3



--------------------------------------------------------------------------------



(d) Death. The Executive’s employment with the Employer shall terminate upon the
Executive death.
(e) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation, the CEO may
remove the Executive from any responsibilities and/or reassign the Executive to
another position with the Employer during the period of such disability.
Notwithstanding any such removal or reassignment, the Executive shall continue
to receive the Executive’s full Salary (less any disability pay or sick pay
benefits to which the Executive may be entitled under the Employer’s policies)
and benefits under Section 4 of this Agreement (except to the extent that the
Executive may be ineligible for one or more such benefits under applicable plan
terms) for a period of six (6) months and the Executive’s employment may be
terminated by the Employer at any time thereafter. If any question shall arise
as to whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Employer shall, submit to the Employer a certification in
reasonable detail by a physician selected by the Employer to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Employer’s
determination of such issue shall be binding on the Executive. Nothing in this
Section shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.
6.Compensation Upon Termination.
(a) If the Executive’s employment with the Employer is terminated under any
provision of Section 5 above, the Employer shall pay or provide to the Executive
(or to the Executive authorized representative or estate) (i) any earned but
unpaid Salary, (ii) any vested and accrued, but unpaid, bonus compensation,
(iii) any unpaid expense reimbursements, and (iv) any other accrued and vested
benefits the Executive may have under any employee benefit plan of the Employer
or PFSweb or under any other written agreement between Executive and the
Employer or PFSweb, including as set forth on any Schedule attached hereto.
         (b) Notwithstanding the foregoing, nothing in this Section shall be
construed to affect the Executive’s right to receive continuation of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C.
§ 1161 et seq. (commonly known as “COBRA”) at the Executive’s own cost. The
Executive shall be obligated to give prompt notice of the date of commencement
of any employment during the benefits continuation period and shall respond
promptly to any reasonable inquiries concerning any employment in which the
Executive engages during the benefits continuation period.
4



--------------------------------------------------------------------------------



7.Non-competition; Non-solicitation. .In consideration of the covenants to be
performed by the Employer hereunder, the Executive agrees as follows:
(a) Except as provided below, for a period commencing on the date hereof and
ending on the last day of the Restricted Period (as hereinafter defined), for
any reason, including but not limited to voluntary termination by the Executive
or involuntary termination by the Employer, the Executive shall not, without the
prior written consent of the CEO of PFSweb, Inc., either directly, indirectly,
separately or in association with others:
         (i) participate in or be connected with, engage in the operation of, ,
or have any financial interest in (whether as an officer, director, employee,
partner, owner, member, lender, shareholder, operator, consultant or otherwise)
any entity, firm, business or trust that itself engages in, or through a
subsidiary or affiliate that principally engages in Employer’s and/or PFSweb’s
business areas then conducted, more specifically, (1) eCommerce design,
consulting and strategy, (2) digital marketing services, (3) agency and
professional/technology development and managed services, including support
services related to (1) – (3), (4) order fulfillment, order execution and
warehouse management, (5) call center services, (6) payment processing, and (7)
strategic and technological services related to (4) – (6), or known by the
Executive to be proposed to be conducted by Employer and/or PFSweb (hereinafter,
a “Competing Business”) or solicit, perform, or provide, or attempt to perform
or provide services of a Competing Business, nor will Executive assist another
person to solicit, perform or provide or attempt to perform or provide services
of a Competing Business;
(ii) employ, attempt to employ, or cause or encourage others to employ or
interfere, or otherwise interfere or attempt to interfere, with the employment,
contractual or other business relationships between the Employer and/or PFSweb,
on the one hand, and any of its Customers, providers, payors, vendors, suppliers
or agents, on the other hand for the purpose of engaging in a Competing
Business;
(iii) solicit, induce or attempt to induce any current and existing business
contacts, Customer or Potential Customer of the Employer and/or PFSweb, to
terminate, diminish, or materially alter in a manner its relationship with
Employer and/or PFSweb that would be economically harmful to Employer and/or
PFSweb;
(iv) solicit or assist in the solicitation of any Customer or Potential Customer
to induce or attempt to induce such Customer or Potential Customer to purchase
or contract for any Competing Business; or
        (v) advise or encourage any provider, payor, consultant or
representative or client of, or vendor or supplier to the Employer and/or PFSweb
to terminate the Executive or its relationship with the Employer and/or PFSweb
or to reduce the amount of business it does with the Employer and/or PFSweb; or
(vi) solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an officer, director, employee,
consultant,
5



--------------------------------------------------------------------------------



independent contractor or other personnel of Employer and/or PFSweb at the time
of such solicitation to (i) terminate or discontinue his or her relationship
and/or employment with Employer and/or PFSweb; (ii) terminate his or her
relationship with Employer and/or PFSweb to render services to me or any other
person or entity that researches, develops, markets, sells, performs or provides
or is preparing to develop, market, sell, perform or provide Competing Business.
(b) For the purpose of any provision in this Section, a “Customer or Potential
Customer” means any person or entity who or which, at any time during the one
(1) year period prior to Executive’s contact with such person or entity as
described in Sections 6(a) above if such contact occurs during Executive’s
employment or, if such contact occurs following the termination of Executive’s
employment, during the one (1) year period prior to the date Executive’s
employment with Employer ends: (i) contracted for, was billed for, or received
from Employer, any Employer product, service or process with which Executive
worked directly or indirectly during his/her employment with Employer or about
which Executive acquired Confidential Information; or (ii) was in contact with
Executive or in contact with any other employee, owner, or agent of Employer
and/or PFSweb, of which contact I was or should have been aware, concerning the
sale or purchase of, or contract for, any Employer product, service or process
with which Executive worked directly or indirectly during his/her employment
with Employer or about which Executive acquired Confidential Information; or
(iii) was solicited by Employer in an effort in which Executive was involved or
of which Executive was aware.
(c) Nothing in this Agreement shall prohibit the Executive from owning one
percent (1%) or less of the issued and outstanding securities of a company which
is engaged in a Competing Business whose securities are listed on a national
securities exchange or listed on the NASDAQ National Market System.
(d) For purposes of any provision of this Section, “directly or indirectly”
means in the Executive’s individual capacity for the Executive own benefit or
for the benefit of any other person or entity, or as a shareholder, partner,
member or other principal, officer, director, trustee, manager, employee, agent
or consultant of or to any person or entity whatsoever.
(e) As used herein, the term “Restricted Period” means the period commencing on
the date hereof and ending on the twelve (12) month anniversary of the date of
termination of Executive’s employment hereunder.
(f) The Executive acknowledges and agrees that the restrictions and provisions
contained in this Section and this Agreement are reasonable and necessary to
protect the legitimate interests of the Employer, that the provisions contained
in this Agreement are required to preserve for the Employer its goodwill, that
the Employer would not have entered into this Agreement in the absence of such
restrictions, that any violation of such restrictions and provisions will result
in irreparable injury to the Employer, that the remedy at law for any breach of
the foregoing restrictions will be inadequate, and that, in the event of any
such breach, the Employer, in addition to any other relief available to it,
shall be entitled to temporary and
6



--------------------------------------------------------------------------------



permanent injunctive relief. The Executive further specifically acknowledges and
agrees that the Employer shall be entitled to an equitable accounting of all
earnings, profits and other benefits arising from any such breach, and further
agrees to pay the reasonable legal fees and expenses incurred by the Employer in
successfully enforcing the provisions contained herein.
(g) The Executive acknowledges that she has entered into this Agreement with
full understanding and acceptance of the terms hereof. Executive agrees that
this Agreement does not prevent him/her from earning a living or pursuing a
career. The Executive acknowledges that the restrictions imposed herein are fair
and reasonable and are necessitated by Employer’s legitimate business interests
and required for the protection of the Employer and are given as an integral
part of the employment agreement contained herein. Executive further
acknowledges that she has the ability and skills to obtain gainful employment in
the industry of the Executive choosing while concurrently complying with the
terms and provisions of this Agreement. The Executive expressly agrees that the
provisions contained herein are severable independent covenants and are
reasonable limitations as to time, geographical area and scope of activity, and
such restrictions do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Employer. If any of the
covenants contained in this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions. If any of the covenants contained in
this Agreement, or any part hereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or geographic area of such provision and, in its reduced form, said
provision shall then be enforceable. The Executive acknowledges that the parties
intend to and hereby confer jurisdiction to enforce the covenants contained in
this Agreement upon the courts of any state within the geographical scope of
such covenants. In the event that the courts of any one or more of such states
shall hold such covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the right of the Employer to the
relief provided above in the courts of any other states within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants. The
existence of any claim or cause of action by Executive against the Employer
shall not constitute a defense to the enforcement of this Agreement. with the
maximum protection of its business interests allowed by law and I agree to be
bound by this Agreement as modified
8.No Other Obligations. Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that Executive shall not disclose or employ the trade secrets or proprietary
information of any other individual or entity in connection with Executive’s
employment by the Employer. The Executive represents to the Employer that the
Executive’s execution of this Agreement, the Executive’s employment with the
Employer and the performance of the Executive’s proposed duties for the Employer
will not violate any obligations the Executive may have to any such previous
employer or other party. In the Executive’s work for the Employer, the Executive
will not disclose or make use of any
7



--------------------------------------------------------------------------------



information in violation of any agreements with or rights of any such previous
employer or other party, and the Executive will not bring to the premises of the
Employer any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.
9.Confidentiality. As a condition of employment hereunder, Executive agrees to
execute the Confidential Information and Inventions Agreement attached hereto as
Exhibit B and made a part hereof. Further, Executive agrees to keep confidential
the terms of this Agreement. This provision shall not prohibit Executive from
providing this information on a confidential and privileged basis to Executive’s
attorneys or accountants for purposes of obtaining legal or tax advice, to
enforce this Agreement or as otherwise required by law, nor will this provision
prevent Executive from introducing this Agreement in court or in arbitration in
connection with any dispute involving this Agreement.
10.Cooperation.
         (a) Executive shall, during the term of this Agreement and thereafter,
at the reasonable request of the Employer, fully cooperate with any member of
the Employer Group and their affiliates in connection with the prosecution or
defense of any claim, action, arbitration, suit or proceeding against or by a
third party relating to any member of the Employer Group or any of their
affiliates, including, without limitation, providing access to Executive’s files
and records that are relevant to such claim, action, arbitration, suit or
proceeding and appearing as a witness in any such claim, action, arbitration,
suit or proceeding (collectively, the “Cooperative Services”). To the extent
Executive provides any such Cooperative Services following the termination of
the Executive employment, Executive shall be reimbursed for all reasonable costs
and expenses from time to time actually incurred by Executive in connection with
the Executive provision of such Cooperative Services.
         (b) Upon termination of employment hereunder, Executive will cooperate
with the Employer in the winding up or transferring to other employees any
pending work or projects. Executive agrees that all property, including, without
limitation, all equipment, tangible Proprietary Information, documents, books,
records, reports, notes, contracts, lists, computer disks (and other
computer-generated files and data), and copies thereof, created on any medium
and furnished to, obtained by, or prepared by Executive in the course of, or
incident to the Executive employment, belongs to the Employer and shall be
returned promptly to the Employer upon termination of the Executive employment.
11.Developments the Property of the Employer. All discoveries, inventions,
ideas, technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or recreated or otherwise
produced by Executive at any time during the term of this Agreement, alone or
with others, and in any way relating to the present or proposed business,
products or services of any member of the Employer Group, whether or not subject
to patent, copyright or other protection and whether or not reduced to tangible
form, during the period of Executive’s employment with the Employer
(“Developments”), shall be the sole and exclusive property of the Employer.
Executive agrees to, and hereby does, assign to the Employer, without
8



--------------------------------------------------------------------------------



any further consideration, all of Executive’s right, title and interest
throughout the world in and to all Developments. Executive agrees that all such
Developments constitute works made for hire under the copyright and other laws
of the United States and, as such, acknowledges that the Employer is the author
of such Developments and owns all of the rights comprised in such Developments,
and Executive hereby assigns to the Employer without any further consideration
all of the rights comprised in the copyright and other proprietary rights
Executive may have in any such Development to the extent that it might not be
considered a work made for hire. Executive shall make and maintain adequate and
current written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Employer promptly after development of the
same, and at any time upon request.
12.Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the state and federal courts of Texas and solely for such purpose each party
submits to the personal jurisdiction of such courts.
13.Integration. This Agreement, including the Schedules hereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties with respect to any
related subject matter, all of which prior agreements, if any, are hereby
terminated and of no further force or effect.
14.Assignment; Successors and Assigns, etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
15.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
16.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
17.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally
9



--------------------------------------------------------------------------------



recognized overnight courier service or by registered or certified mail, postage
prepaid, return receipt requested, to the Executive at the last address the
Executive has filed in writing with the Employer or, in the case of the
Employer, at the principal executive office of PFSweb, attention CEO, and shall
be effective on the date of delivery in person or by courier or three (3) days
after the date mailed.
18.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.
19.Governing Law. This agreement shall be construed under and be governed in all
respects by the laws of the State of Texas, without giving effect to the
conflict of laws principles of such State.
20.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
21.Waiver of Jury Trial. Each party agrees to waive its rights to a jury trial
of any claim or cause of action based upon or arising out of this Agreement.
This waiver is irrevocable and shall apply to any subsequent amendment, renewal,
supplement or modification of this Agreement.


[signatures on next page]


10




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Employment Agreement has been executed by the Employer,
by its duly authorized officer, and by the Executive, as of the date set forth
above.


              Priority Fulfillment Services, Inc.




              By:  /s/Latrice Robinson    
               Latrice Robinson
               Vice President, Human Resources




                /s/Zach Thomann    
               Zach Thomann 
              





























































--------------------------------------------------------------------------------





SCHEDULE 1


Base Annual Salary of $375,000


SCHEDULE 2


Bonus:
Executive will be able to participate in the 2020 Executive Short-term and
Long-term Variable Compensation programs. Your 2020 STI program includes
potential cash and stock awards targeted at a total of $243,750. Your 2020 LTI
program includes potential stock awards and is also targeted at $243,750 and is
subject to vesting.


As a reference point, the 2019 Short Term Incentive (STI) Plan was weighted 50%
PFS Direct Contribution and 50% on PFS Revenue performance, (Both Direct
Contribution and Revenue STI related awards are calculated based on PFS’s actual
performance as compared to its targeted performance for the year as determined
by the Compensation Committee of the Board of Directors.).


The 2020 Long Term Incentive program (LTI) is expected to include both
Restricted Stock Units (50%) and Performance Based Restricted Stock Units (50%)
and will require vesting over a three-year period. The RSU award is expected to
vest in 3 equal annual installments subject to continued employment; the
remaining Performance Based Restricted Stock Units (“PSUs”) are expected to vest
over a three-year period with vesting dependent upon the PFSweb share price
performance meeting or exceeding a stated public company market index
performance (i.e. Russell Micro Cap index). The LTI award will be determined
using a share count equivalent based on the formula set by the PFSW Compensation
Committee.


The 2020 STI and LTI program awards described above are contingent upon PFSweb
shareholder approval of incremental shares to be made available under the
Company’s Stock plan.


SCHEDULE 3


Executive shall participate and have access to other reimbursable expenses and
allowances including enrollment in the Employer group benefit plans, as
currently maintained, subject to the right of the Employer, upon such date or
dates to be determined by it, to replace one or more of such Employer plans with
one or more other group benefit plans, which currently consist of group health,
dental, life, short-term disability and long-term disability benefit plans and
other programs, policies and benefits under the Total Rewards package.


SCHEDULE 4


Executive shall be entitled to Severance and Benefits in accordance with the
terms and provisions of Exhibit A attached hereto and incorporated herein.














        2. 

--------------------------------------------------------------------------------



EXHIBIT A


        1. If the Employer terminates the Executive’s employment without Cause,
or if the Executive terminates employment for Good Reason (each, a “Qualifying
Termination”), then, upon execution and non-revocation of a release agreement
that is reasonably acceptable to the Employer (the “Release”) within the 90-day
period described below, and subject to Executive’s continuing compliance with
obligations hereunder, including the obligations set forth in Sections 7, 9, 10
and 11 hereof, Employer shall pay Executive an equivalent of equivalent of 12
months of Executive’s then base Salary (the “Severance”). The Severance will be
paid in equal installments over a period of 12 months, net of any withholdings
and taxes and in accordance with the Employer’s ordinary pay policies. Payment
of the Severance shall commence within 90 days following Executive’s termination
of employment, provided that within such 90-day period, Executive executes and
does not revoke the Release, and provided further that if the 90-day period
begins in one calendar year and ends in a subsequent calendar year, payment of
the Severance shall commence in such subsequent calendar year. Each payment of
Severance shall constitute a separate payment for purposes of Section 409A.


        3.  In the event of a Qualifying Termination, all of Executive’s
medical, dental and insurance benefits (the “Benefits”) will cease. Executive
will be offered the option of continuing health insurance benefits under COBRA
at Executive’s sole expense.
        
        4. The parties agree that it is the intent of the parties to comply with
the applicable provisions of Section 409A of the Internal Revenue Code of 1986,
as amended and the Treasury regulations promulgated thereunder (“Section 409A”),
and this Agreement shall be deemed amended as may be necessary to fully comply
with said Section 409A in order to preserve the payments and benefits provided
hereunder without additional cost to either party. Without in any way limiting
the generality of the foregoing, the parties agree that (i) if at the time of
the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A, and if any payment that
the Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to Section
409A, then no such payment shall be payable prior to the date that is the
earlier of (x) six months after the Executive’s separation from service, or (y)
the Executive’s death, (ii) the parties intend (x) the Severance to be exempt
from Section 409A to the maximum extent permitted under the short-term deferral
rule of Treasury Regulation Section 1.409A-1(b)(4) and/or the separation pay
exemption under Treasury Regulation Section 1.409A-1(b)(9)(iii) and (y) the
Benefits to be exempt from 409A under Treasury Regulation Section
1.409A-1(b)(9)(v)(B) or 1.409A-1(a)(5) (relating to certain welfare benefits).
Executive acknowledges and agrees that Employer does not make any
representations, warranties or guarantees about the tax treatment of the
Severance or continuation of Benefits under Section 409A or otherwise.














        3. 

--------------------------------------------------------------------------------



EXHIBIT B


Employee Confidential Information and Inventions Agreement


In consideration of my employment or continued employment by Priority
Fulfillment Services, Inc., and its subsidiaries, parents, affiliates,
successors and assigns (together, “Company”) and the compensation now and later
paid to me, and in further consideration of Company providing me with on-going
access to and use of Company’s Confidential Information (defined below), as well
as other valuable consideration, I hereby enter into this Employee Confidential
Information and Inventions Agreement (the “Agreement”).
RECITALS
        WHEREAS, during the course of my employment, I will have access to and
knowledge of Company’s trade secrets and Confidential Information;
        WHEREAS, during the course of my employment, I may develop or assist in
the development of, individually or in collaboration with other, certain
intellectual property or intellectual property rights or Inventions (as defined
hereinafter);


        WHEREAS, disclosure of the Company’s trade secrets and Confidential
Information to competitors could result in material adverse impact to the
Company; and
        Accordingly, in consideration of the mutual promises and covenants
contained herein, Company and I agree as follows:

1.Confidential Information Protections.
1.1.Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure in writing or
I either deem such disclosure to be in the best interests of the Company or such
disclosure is necessary in the performance of my responsibilities for the
Company. I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
discloses and/or incorporates any Confidential Information. I hereby assign to
the Company any rights I may have or acquire in such Confidential Information
and recognize that as between myself and the Company all Confidential
Information shall be the sole and exclusive property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure by me of Confidential Information. Notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), I shall not be held criminally
or civilly

liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
1.2Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company, which the
Company identifies as “confidential,” “proprietary” or some similar designation
or that reasonably appears to be confidential or proprietary because of legends
or other markings, the circumstances of disclosure, or the nature of the
information itself. By way of illustration but not limitation, “Confidential
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, software in source or object code versions, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques and any other proprietary technology, actual or
demonstrably anticipated research and development information or data which
might suggest new or improved Company Product or Service concepts actively being
considered, actual or demonstrably anticipated plans for the introduction of new
Company Products or Services, including
        4. 

--------------------------------------------------------------------------------



information about the specifications, manufacturing costs, pricing plans, market
research or data, potential marketing strategy, and prospective users and
distribution channels for these products and all Intellectual Property Rights
therein (collectively, “Inventions”); (b) information regarding actual or
demonstrably anticipated research, development, new products, marketing,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, margins, discounts, credit terms, pricing and billing policies,
quoting procedures, methods of obtaining business, forecasts, actual or
demonstrably anticipated future plans and strategies, financial projections,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals, methods of conducting
Company business, suppliers and supplier information, and purchasing, specific
manufacturing processes, procedures and know-how for Company Products or
Services, information about the identity, business data, personnel, product
lines relating to Company's distribution system, including sales and service
representatives, distributors and other agents; (c) information regarding
customers and potential targeted customers of Company, including customer lists,
names, representatives, their needs or desires with respect to Company Products
and Services, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services provided or sought to be provided to
customers and actual or demonstrably anticipated potential customers of Company
and other non-public information relating to such customers and potential
customers; (d) non-public information regarding any of Company’s business
partners and their services, including names; representatives, proposals, bids,
contracts and their contents and parties, the type and quantity of products and
services received by Company, and other non-public information relating to
business partners; (e) information regarding personnel, employee lists,
compensation, and employee skills (other than such information about me); and
(f) any other non-public information of the Company which a competitor of
Company could reasonably be deemed to use to the competitive disadvantage of
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which (i) was known to me prior to
employment with Company, (ii) which is generally known or becomes generally
known to the public, in the trade or industry through no breach of this
Agreement or other act or omission by me, (iii) is obtained by me on a
non-confidential basis from a Third Party without breaching such Third Party’s
obligations of confidentiality, or (iv) is independently developed by me, as
evidenced by written documentation, prior to or after the date of my employment
with the Company without

reference or use of the Company’s equipment, supplies, facilities, trade secrets
or Confidential Information to which I have access during my employment.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Company and me, nothing in this Agreement shall
limit my right to discuss my employment or report possible violations of law or
regulation with the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of my employment with others
to the extent expressly permitted by Section 7 of the National Labor Relations
Act or to the extent that such disclosure is protected under the applicable
provisions of law or regulation, including but not limited to “whistleblower”
statutes or other similar provisions that protect such disclosure.
1.3Securities Laws. Employee acknowledges that the United States securities laws
and other laws prohibit any person or entity who has material non-public
information about a company from purchasing or selling securities of such a
company or from communicating such information to any person or entity under
circumstances in which it is reasonably foreseeable that such person or entity
is likely to purchase or sell such securities.
1.4Third Party Information. I understand, in addition, that Company has received
and in the future, will receive from third parties their confidential and/or
proprietary knowledge, data or information (“Third Party Information”) subject
to a duty on Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During my employment and
thereafter, I will hold Third Party Information in confidence and will not
disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information unless expressly
authorized by an officer of Company in writing or is released from confidential
treatment by written consent of the Third Party.
1.5Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.
1.6Restricted Access Granted. In exchange for my agreement not to disclose or
use
        5. 



--------------------------------------------------------------------------------



Confidential Information, except as required in performing my duties for
Company, and the other promises provided herein, Company agrees to grant me
access to Confidential Information required to fulfill the duties of my
position. I agree that Company has no pre-existing obligation to reveal
Confidential Information.
1.7Disclosure Required by Law. In the event I am required by law or a valid and
effective subpoena or order issued by either a court of competent jurisdiction
or a governmental body to disclose any of the Confidential Information or Third
Party Information, I shall promptly notify the Company in writing of the
existence, terms, and circumstances surrounding such required disclosure so that
the Company may seek a protective order or other appropriate relief from the
proper authority. I shall reasonably cooperate with the Company in seeking such
order or other relief. If I am nonetheless required to disclose the Company's
Confidential Information or Third Party Information, I will furnish only that
portion of the Confidential Information or Third Party Information that is
legally required and will exercise all reasonable efforts to obtain reliable
assurances that such Confidential Information or Third Party Information will be
treated confidentially to the extent possible.
1.8No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2.Assignments of Inventions.
2.1Definitions. As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights of a
creator of a

Copyright recognized by the laws of any jurisdiction or country.
2.2Excluded Inventions and Other Inventions. I will provide the Company with a
list describing all existing Inventions, if any, that may relate to Company’s
business or actual or demonstrably anticipated research or development and that
were made by me or acquired by me prior to the commencement of my employment
with, and which are not to be assigned to, Company (“Excluded Inventions”) in
the form of Schedule A. If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to
Company’s business or actual or demonstrably anticipated research or
development. For purposes of this Agreement, “Other Inventions” means Inventions
in which I have or may have an interest, as of the commencement of my
employment, other than Company Inventions (defined below) and Excluded
Inventions. I acknowledge and agree that if I use any Excluded Inventions or any
Other Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, and to the extent legally permissible
by me, I hereby grant to Company, in such circumstances (whether or not I give
Company notice as required above), a non-exclusive, perpetual, transferable,
fully paid and royalty-free, irrevocable and worldwide license, with rights to
sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform, and publicly display in any
form or medium, whether now known or later developed, make, have made, use,
sell, import, offer for sale, and exercise nay and all present or future rights
in, such Excluded Inventions and Other Inventions that I incorporate into any
product or service of Company.


2.3Assignment of Company Inventions. Inventions assigned to the Company, or to a
third party as directed by the Company pursuant to Section 2.6, are referred to
in this Agreement as “Company Inventions.” Subject to Section 2.4 (Unassigned or
Non-assignable Inventions) and except for Excluded Inventions set forth in
Schedule A and Other Inventions, I hereby assign to the Company all my right,
title, and interest in and to any and all Inventions (and all Intellectual
Property Rights with respect thereto) made, conceived, reduced to
        6. 



--------------------------------------------------------------------------------



practice, or learned by me, either alone or with others, during the period of my
employment by Company, which pertain to Company Products or Services, or result
from or are connected with work performed by me for Company, or otherwise using
Company’s equipment, supplies, facilities, trade secrets or Confidential
Information. To the extent required by applicable Copyright laws, I agree to
assign in the future (when any copyrightable Inventions are first fixed in a
tangible medium of expression) my Copyright rights in and to such Inventions
made, conceived, reduced to practice, or learned by me, either alone or with
others, during the period of my employment by Company as described in this
Section 2.3. Any assignment of Company Inventions (and all Intellectual Property
Rights with respect thereto) hereunder includes an assignment of all Moral
Rights. To the extent such Moral Rights cannot be assigned to the Company and to
the extent the following is allowed by the laws in any country where Moral
Rights exist, I hereby unconditionally and irrevocably waive the enforcement of
such Moral Rights, and all claims and causes of action of any kind against
Company or related to Company’s customers, with respect to such rights. I
further acknowledge and agree that neither my successors-in-interest nor legal
heirs retain any Moral Rights in any Company Inventions (and any Intellectual
Property Rights with respect thereto).


2.4Unassigned or Non-assignable Inventions. The parties hereto recognize and
agree that this Agreement will not be deemed to have assigned any Invention that
I developed independently without using Company’s equipment, supplies,
facilities, trade secrets or Confidential Information., except for those
Inventions that result from or are connected with work performed by me for
Company. In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to Company under any specifically
applicable state law, regulation, rule or public policy (“Specific Inventions
Law”).


2.5Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.


2.6Ownership of Work Product.


(a)I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,”

pursuant to United States Copyright Act (17 U.S.C., Section 101).
(b)I agree that the Company will exclusively own all work product that is made
by me (solely or jointly with others) within the scope of my employment which
pertain to Company Products or Services, or result from or are connected with
work performed by me for Company and which use the Company’s equipment,
supplies, facilities, trade secrets or Confidential Information, and I hereby
irrevocably and unconditionally assign to the Company all right, title, and
interest worldwide in and to such work product. I understand and agree that I
have no right to publish on, submit for publishing, or use for any publication
any work product protected by this Section, except as necessary to perform
services for Company.


2.7.Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to the Company or its
designee, including the United States or any third party designated by the
Company. My obligation to assist Company with respect to Intellectual Property
Rights relating to such Company Inventions in any and all countries will
continue beyond the termination of my employment, but Company will compensate me
at a reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance. In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in this paragraph, I hereby irrevocably
designate and appoint Company and its duly authorized officers and agents as my
agent and attorney in fact, which appointment is coupled with an interest, to
act for and in my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by me. I hereby
waive and quitclaim to Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any Intellectual Property
Rights assigned under this Agreement to the Company.
        7. 



--------------------------------------------------------------------------------



2.8.Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.


3.Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.
4.Duty of Loyalty During Employment. I agree that during the period of my
employment by Company I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company. Notwithstanding the foregoing, I may (a) serve on the
Board of Directors of other entities with the written consent of the Board of
Directors of the Company and (b) devote time to personal investments,
philanthropic, educational and civic services, and other personal matters, in
all cases so long as such activities do not unreasonably interfere with the
performance of my duties hereunder to the Company.
5.No Conflicting Agreement or Obligation. I represent that my performance of all
the terms of this Agreement and as an employee of Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.
6.Return of Company Property. When I leave the employ of Company, I will deliver
to Company any and all drawings, notes, memoranda, specifications, devices,
formulas and documents, together with all copies thereof, and any other material
containing or disclosing any Company Inventions, Third Party Information or
Confidential Information of Company. I agree that I will not copy, delete, or
alter any information contained upon my Company computer or Company equipment
before I return it to Company. In addition, if I have used any

personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems, and I agree to certify, if so
requested by the Company, in writing that all copies of Confidential Information
have been deleted and expunged. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Prior to leaving, I will
cooperate with Company in attending an exit interview if required to do so by
Company. Notwithstanding the foregoing, if Confidential Information is on
computers that I own other than a computer supplied by the Company, I shall not
be obligated to turnover or destroy copies of Confidential Information made as
part of my own electronic computer backups if such turnover or destruction would
require the deletion of turnover of the entire backup which may include
information that is not Confidential Information; provided, however, that all
such information shall remain Confidential Information and shall remain subject
to the use and disclosure restrictions contained herein.
7.Legal and Equitable Remedies. I agree that it may be impossible to assess the
damages caused by my violation of this Agreement or any of its terms. I agree
that any threatened or actual violation of this Agreement or any of its terms
will constitute immediate and irreparable injury to Company and Company will
have the right to seek to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that Company may have for a
breach or threatened breach of this Agreement.
8.Notices. Any notices required or permitted under this Agreement will be given
to Company at its headquarters location at the time notice is given, labeled
“Attention Chief Executive Officer,” and to me at my address as listed on
Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.
        8. 



--------------------------------------------------------------------------------



9.Securities Laws. By executing and delivering this Agreement I confirm that I
have been advised that the federal and state securities laws prohibit any person
who possesses material, non-public information, including without limitation,
any Confidential Information about a company from purchasing or selling
securities of such company, so long as such information remains material and
non-public, and I agree to comply with all applicable laws and regulations
concerning such transactions, including without limitation all applicable
securities laws and regulations.
10.General Provisions.
10.1Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Texas as such
laws are applied to agreements entered into and to be performed entirely within
Texas between Texas residents. I hereby expressly consent to the personal
jurisdiction and venue of the state and federal courts located in or around
Dallas, Texas for any lawsuit filed there against me by Company arising from or
related to this Agreement.
10.2Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.


10.3Successors and Assigns. This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, subsidiaries, affiliates,
and purchasers, and will be binding upon my heirs, executors, administrators and
other legal representatives.


10.4Survival. The provisions of this Agreement will survive the termination of
my employment, and the assignment of this Agreement by Company to any successor
in interest or other assignee.


10.5Employment At-Will. I agree and understand that nothing in this Agreement
will change my

at-will employment status or confer any right with respect to continuation of
employment by Company, nor will it interfere in any way with my right or
Company’s right to terminate my employment at any time, with or without cause or
advance notice.


10.6Waiver. No waiver by Company or myself of any breach of this Agreement will
be a waiver of any preceding or succeeding breach. No waiver by Company or
myself of any right under this Agreement will be construed as a waiver of any
other right. Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.


10.7Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.


10.8Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.


10.9Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.4) of this Agreement will apply to any time during which I was
previously engaged, or am in the future engaged, by Company as a consultant if
no other agreement governs nondisclosure and assignment of Inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter of this Agreement and supersedes
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.




        9. 




--------------------------------------------------------------------------------



This Agreement will be effective as of May 17, 2020
I have read this agreement carefully and understand its terms. I have completely
filled out Schedule A to this Agreement.


/s/Zach Thomann 
(Signature)
Zach Thomann 
Printed Name


Accepted and Agreed By:
PRIORITY FULFILLMENT SERVICES, INC.
By: /s/Mike Willoughby 
        Mike Willoughby
        Chief Executive Officer

























































--------------------------------------------------------------------------------





Schedule A


List of Excluded Inventions
1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Company that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by Company:
☐ No inventions or improvements.
☐ See below:














☐ Additional sheets attached.
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the intellectual property rights and duty of confidentiality with
respect to which I owe to the following party(ies):
Invention or Improvement Party(ies)  Relationship
1.      
2.      
3.      
☐ Additional sheets attached.










11
5038522.3